Citation Nr: 1030963	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-31 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran ad over 24 years of active duty service ending with 
his retirement in March 2005.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in January 2006, a statement of the 
case was issued in August 2006, and a substantive appeal was 
received in October 2006.   

The Board notes that the Veteran also disagreed with the denial 
of service connection for hemorrhoids; and the denial of an 
increased rating for a mildly enlarged prostate.  The RO issued 
an August 2006 rating decision in which it granted service 
connection for hemorrhoids.  The grant of service connection 
constituted a full grant of the claim.  Consequently, the issue 
is no longer on appeal.  Similarly, the Veteran stated in his 
substantive appeal that his enlarged prostate symptoms are more 
closely related to the symptoms of a 20 percent rating.  In 
August 2007, the RO issued a rating decision in which it granted 
the Veteran a 20 percent rating for his mildly enlarged prostate.  
This constituted a full grant of the benefit expressly sought by 
the Veteran as to the prostate issue, and that issue is no longer 
on appeal.  See AB v. Brown, 6 Vet.App. 35, 39 (1993). 


FINDING OF FACT

There is no medical diagnosis of hypertension.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the Veteran's 
active duty service, nor may it be presumed to have been incurred 
in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated April 2005.  

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as the claim for service 
connection was denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Nonetheless, the 
Board notes that the RO sent the Veteran a March 2006 
correspondence that fully complied with Dingess.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; and the appellant has 
not contended otherwise.  

In the Veteran's August 2010 written brief, he contends that he 
has not been afforded a VA examination for hypertension.  The 
Board notes that the Veteran underwent an examination in 
connection with his claim in May 2005.  

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for Veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as hypertension, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he was diagnosed with hypertension when 
he was discharged from service and that it has continued to be a 
problem for him.  
However, service treatment records fail to reflect any diagnosis 
of hypertension.  Moreover, at the Veteran's November 2004 
separation examination, his blood pressure was 122/68 (well 
within normal limits).  Furthermore, in conjunction with his 
separation examination, the Veteran completed a Report of Medical 
History in which he specifically denied (by checked box) ever 
having high blood pressure.  

The Veteran's in service blood pressure readings include the 
following::

Date			Reading
January 1980		138/78*			January 1984	
	116/82*	
December 1984	122/80*			August 1996	
	140/80*
April 1985		106/70			January 1997		130/82
February 1986	110/70			July 1997		135/80
October 1986		106/62			October 1997	
	110/80
August 1987		118/76			August 1998	
	100/72
February 1988	136/92			December 2000	134/78
August 1989		130/76*			April 2001		124/73  
August 1989		140/70			August 2001	
	129/82
June 1990		152/76			August 2001		128/70 
July 1991		116/66			September 2001	120/78
February 1992	124/60			April 2002		*
May 1992		120/68			August 2002		120/84
June 1982		136/84			August 2002		128/86
December 1992	114/84			November 2002	116/68
January 1993		120/88			January 2003	
	126/74
July 1994 		134/82			May 2004		148/85
December 1995	134/77			November 2004 	135/82
March 1996		136/110			November 2004	122/68*

Despite the many blood pressure readings recorded over the 
Veteran's long period of service, service treatment records do 
not include any suggestion that medical personnel believed any of 
the readings were indicative of hypertension.  The Board believes 
this fact to be highly significant.  It is also significant, that 
contrary to the Veteran's assertion, hypertension was not 
diagnosed at his separation examination.  If fact, the Veteran 
expressly denied high blood pressure at that time.  His current 
assertions are inconsistent with the contemporaneous evidence and 
are therefore of diminished credibility.  Moreover, the Board 
stresses that only medical personnel are competent to interpret 
the meaning of blood pressure readings.  The Veteran, as a 
layperson, is not competent to render a diagnosis of 
hypertension.  

At a May 2005 VA examination, the examiner took three blood 
pressure readings.  They were 126/78, 124/86, and 124/86.  
Although the examination report clearly reflects that the 
examination was in connection with a claim of service connection 
for hypertension (as well as a number of other disorders), the 
examiner did not diagnosis hypertension.  Instead he diagnosed 
elevated blood pressure readings historically.  The Board does 
not view this as a diagnosis of hypertension.  

Medical evidence subsequent to the May 2005 VA examination also 
does not support a finding of hypertension.  Post service 
outpatient treatment records reflect that the Veteran's blood 
pressure readings were 111/80 in May 2006, 134/79 in June 2006, 
119/71 in December 2006, and 131/80 in February 2007.  
The Veteran underwent a prostate examination in June 2007.  At 
that time, the Veteran's blood pressure measured 133/91.  It is 
to be noted that none of these medical records reflect a 
diagnosis of hypertension, nor do they appear to document any 
medication or treatment for hypertension.  

The Board is presented with an evidentiary picture which simply 
does not include competent evidence of hypertension, either 
during service, within one year of service, or currently.  This 
is not a case where there is a lack of pertinent medical 
documentation.  To the contrary, the record reflects many blood 
pressure readings during service.  Again, it is highly probative 
that medical personnel did not render a diagnosis of hypertension 
based on those readings.  There is also no evidence of record 
showing that any post-service readings have formed the basis for 
a medical diagnosis of hypertension.  

The preponderance of the evidence is against the Veteran's claim.  
The benefit-of-the-doubt doctrine does not apply, and the claim 
for entitlement to service connection for hypertension must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


